Citation Nr: 0825652	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-39 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing 
loss, to include as secondary to service-connected 
disability, and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1953 
to September 1955 and from June 1959 to May 1963.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The veteran appeared before the undersigned Veterans Law 
Judge in May 2008 and gave testimony in support of his claim.  

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by a July 
1999 rating decision; notice was provided that same month.  
The veteran did not appeal.  

2.  Additional evidence associated with the claims file since 
the RO's July 1999 decision was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for hearing loss. 


CONCLUSIONS OF LAW

1.  The July 1999 RO decision that denied service connection 
for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).  

2.  Since the July 1999 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for hearing loss have been 
met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006).  

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for hearing loss.  Therefore, no further 
notice or development under the VCAA is required with respect 
to the claim to reopen, including any discussion of the 
requirements outlined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).


New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2007).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be  
considered a disability when the auditory thresholds in any  
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz  
are 40 decibels or greater; the thresholds for at least three  
of these frequencies are 26 decibels or greater; or when  
speech recognition scores are 94 percent or less.  38 C.F.R.  
§ 3.385 (2007).

The veteran's initial claim for service connection for 
hearing loss was denied in An August 1967 rating decision.  
The RO again denied service connection for hearing loss in a 
July 1999 rating decision, and the RO so informed the veteran 
that same month.  The veteran did not appeal this decision.  
The decision is final based on the evidence then of record.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  The veteran 
seeks to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as is the case in this instance, Title 38 Code of 
Federal Regulations, Section 3.156(a) defines "new" evidence 
as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether new and 
material evidence has been received, VA must initially decide 
whether evidence associated with the claims file since the 
last prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis) of the claim, and is 
not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
July 1999 RO decision.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  Regardless of the RO's actions, the Board must make 
an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Although in the previous denial it appears that VA did not 
consider whether service connection was warranted for hearing 
loss as secondary to otitis externa, separate theories in 
support of a claim for a particular benefit are not 
equivalent to separate claims and a final denial on one 
theory is a final denial on all theories.  The veteran has 
testified before the undersigned Veterans Law Judge in May 
2008 that his hearing loss is due to his service-connected 
otitis externa.  New and material evidence is necessary to 
reopen a claim for the same benefit asserted under a 
different theory.  Robinson v. Mansfield, No. 04-1690, (U.S. 
Vet. App. January 29, 2008); Roebuck v. Nicholson, 20 Vet. 
App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 
(2004).  Thus, the issue on appeal is as stated on the first 
page of this decision.  

In the July 1999 rating decision, the RO considered the 
veteran's service medical records for both periods of 
service, which showed no findings of defective hearing.  The 
RO also considered VA examination reports of July 1967 and 
July 1999.  While the July 1967 report showed no defective 
hearing, the July 1999 examination report showed defective 
hearing by VA standards.  A VA audiometric examination in 
July 1987 did not show hearing loss by VA standards; however, 
the examiner stated that there was a mild hearing loss at 
approximately 4000 hertz secondary to noise exposure.  The RO 
also considered private treatment records dated from 1987 to 
1999 which showed findings of defective hearing and treatment 
for ear complaints, and included an audiogram of May 1999 
which showed defective hearing.  In November 1997, there was 
a diagnosis of serous otitis with conductive hearing loss.  

The RO found that service connection was not warranted since 
the veteran's hearing loss was not shown within the 
presumptive period and was not shown to be related to his 
military service.  The veteran was informed of this decision 
by correspondence dated in July 1999.  Further, this 
correspondence also informed him that he could appeal this 
decision if he filed within one year from the date of the 
correspondence.  The veteran did not appeal and the decision 
became final. 

The veteran now attempts to reopen his claim.  Evidence added 
to the record since the July 1999 denial includes a lay 
statement from the veteran's sister in which she stated that 
shortly after the veteran was discharged from the Navy, she 
visited him and he was having trouble with his ears and could 
not hear anything she said.  She reported that she had to 
write everything down to communicate with him.  She said that 
this occurred during the length of her visit-5 or 6 days.  
As noted above, in determining whether evidence is "new and 
material," the credibility of the evidence in question must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  This evidence is new and 
material since it relates to an unestablished fact, hearing 
loss shortly after service, and creates a reasonable 
possibility of substantiating the claim.  This statement is 
new and material evidence.  

Additionally added to the record are service medical records 
submitted by the veteran which were not previously of record.  
The records include treatment in July 1962 for a possible 
infection in both ears.  As to the service records, new and 
material evidence, by definition, comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to the 
Department of Veterans Affairs.  38 C.F.R. § 3.156(c) (2007).  
Consequently, relevant service medical records are new and 
material evidence.  

Therefore, under these circumstances, the Board concludes 
that the criteria for reopening the claim are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, the Board finds 
that additional development is required before it may enter a 
final determination on the underlying merits of this claim.  
This is discussed in the Remand below.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for hearing loss to 
include as secondary to service-connected disability, the 
appeal is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

At his hearing before the undersigned in May 2008, the 
veteran testified that he had undergone a VA hearing 
examination in March 2008.  The report of that examination 
has not been associated with the file.  VA is required to 
make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the United States Court of Appeals for Veterans 
Claims (Court)  held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body. Accordingly, the report of the examination 
in March 2008 must be obtained. 

On VA examination in April 2007, the audiologist stated that 
any further opinions concerning the veteran's history of ear 
disease would be best addressed by an otolaryngologist, as 
the veteran had a recurring history of conductive overlay to 
his hearing loss, although this was not present on current 
testing.  Therefore, on remand the veteran should be examined 
by an otolaryngologist. 

In view of the foregoing, the case is hereby REMANDED for the 
following action:

1.  Request and associate with the claims 
file the veteran's VA outpatient 
treatment records related to his ears, 
including a hearing examination dated in 
March 2008.  

2.  Then, schedule the veteran for an 
examination by an otolaryngologist.  The 
claims folder and a copy of this remand 
are to be made available to the doctor 
prior to the examination, and the doctor 
is asked to indicate that he or she has 
reviewed the claims folder.  All tests 
deemed necessary by the doctor are to be 
performed.

The doctor is asked to state whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
veteran's current hearing loss 
(sensorineural and/or conductive) had its 
onset during active service or is related 
to any in-service disease or injury, 
including noise exposure and/or the in-
service ear infections and blockage.

The doctor should also state whether it 
at least as likely as not that the 
veteran's current hearing loss 
(sensorineural and/or conductive) was 
either (a) caused by or (b) aggravated by 
his service-connected otitis.

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached. 

3.  Finally, readjudicate the veteran's 
claim on appeal on a de novo basis.  If 
the claim for service connection is 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


